DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 07/28/2022 are acknowledged. Claims 1-6 and 9-12 are currently pending, claims 9-12 have been withdrawn.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 07/28/2022 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Maintained Rejections
Response to Arguments
Applicants argue that, “Applicants may rebut a prima facie case of obviousness based on optimization of a variable disclosed in a range in the prior art by showing that the claimed variable was not recognized in the prior art to be a result-effective variable. E.I. Dupont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006 (Fed. Cir. 2018). ("The idea behind the 'result-effective variable' analysis is straightforward. Our predecessor court reasoned that a person of ordinary skill would not always be motivated to optimize a parameter 'if there is no evidence in the record that the prior art recognized that [that] particular parameter affected the result.' Antonie, 559 F.2d at 620. For example, in Antonie the claimed device was characterized by a certain ratio, and the prior art did not disclose that ratio and was silent regarding one of the variables in the ratio. Id. at 619. Our predecessor court thus reversed the Board's conclusion of obviousness. Id. at 620. Antonie described the situation where a 'parameter optimized was not recognized to be a result-effective variable' as an 'exception' to the general principle in Aller that 'the discovery of an optimum value of a variable in a known process is normally obvious.' Id. at 620. Our subsequent cases have confirmed that this exception is a narrow one. ... In summarizing the relevant precedent from our predecessor court, we observed in Applied Materials that '[i]n cases in which the disclosure in the prior art was insufficient to find a variable result-effective, there was essentially no disclosure of the relationship between the variable and the result in the prior art.' 692 F.3d at 1297. Likewise, if the prior art does recognize that the variable affects the relevant property or result, then the variable is result-effective. Id. ('A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.')"). Applicants must articulate why the variable at issue would not have been recognized in the prior art as result-effective. Such is the case here. The claims require a method of preparing a nanoparticle inter alia, forming a silica shell on a nanoparticle such that a resulting iron oxide/silica core/shell nanoparticles includes primarily magnetite and has a size of between 15 and 35 nm, coating the nanoparticle with a polyalkylene glycol, developing monodisperse and highly magnetic iron oxide nanoparticles and contributing to a magnetic particle imaging signal. Specifically, the contributing to the magnetic particle imaging signal must be done with greater than 2% of the monodisperse and highly magnetic iron oxide nanoparticles. As explained in Para. [0020] the specification, for MPI, synthesis and size control of large magnetic nanoparticles are crucial (e. g., 15-35 nm) for increasing the MPI signal efficacy. Prior to applicants' work, with the conventional MPI contrast agent ResovistTM, only less than 2% of the iron oxide nanoparticles actually contribute to the generated MPI signal. See, for example, Gleich, B.; Weizenecker, R. Nature 2005, 435, 1214; Goodwill, P. W.; Saritas, E. U.; Croft, L. R.; Kim, T. N.; Krishnan, K. M.; Schaffer, D. V.; Conolly, S. M. Advanced Materials 2012, 24, 3870, each of which is incorporated by reference in its entirety. There was no teaching in the prior art that developing monodisperse and highly magnetic large iron oxide nanoparticles would allow this number be increased to greater than 90% of the nanoparticles in a sample contributing to the MPI signal. In short, prior to applicants' work, there was no disclosure of the relationship between the variable and the result in the prior art. As noted in MPEP 2144, if the prior art does recognize that the variable affects the relevant property or result, then the variable is result-effective. Id. ('A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.') The Examiner contends that Salas teaches methods of making iron oxide nanoparticles, and that "all of the particles purified via magnet would 'necessarily be magnetic...and thus read on the ability to provide greater than 2% of the particles contributing to the magnetic particle imaging signal. Applicants respectfully disagree. The size of the magnetic particles are crucial to the methods used, and these cannot be simply assumed to be equivalent.”
In response to these arguments, applicants have argued that the size of the particles effects the ability of the particles to provide a signal in magnetic particle imaging and that this relationship was not present in the art and thus not taught as a result effective parameter. This argument is not found persuasive as detailed in the action the prior art of Salas already teaches magnetic particles of the same structure having the same magnetite core size of 9-22 nm with specific examples at 15 nm, 18 nm, and 22 nm. (See table 2.) The magnetic element of the particles is thus identical to that claimed and would be expected to provide the same magnetic response both in the prior art and the instant claims given the magnetic particles having the same structure. The courts have held that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case the identical chemical structures are taught and thus must read on the claimed intended functions. Further the prior art of Rowe was also provided that specifically indicates that the art knew that the size of the magnetic oxide core particles contributes to their ability to magnetize and express magnetic hysteresis (i.e. their ability to show a signal in magnetic particle imaging, MRI, etc.) and thus also explicitly establishes that such magnetic core size is a result effective parameter contributing to the ability to see the particles through their hysteresis in a magnetic field. Given this, these arguments are not found persuasive.

Applicant argues, “The For example, Salas specifically states that "the data found in literature are sometimes contradictory" the "improvement of the crystallinity and uniformity of large (>10 nm) magnetic nanoparticles prepared by thermal decomposition of organic precursors to obtain good magnetic response ... is still a challenge and is one of the goals of the work presented in this paper." Salas is directed to particles between 4-15 nm (coating the nanoparticles in a silica shell (see, e.g., p. 21065, col. 1) and as the Examiner concluded, "does not provide for methods This is inapposite to the claimed subject matter, which are specifically directed to "Large Iron Oxide Nanoparticles" (see, e.g, para. [0023]) between 15 and 35 nm. Moreover, nothing in Salas teaches developing monodisperse and highly magnetic iron oxide nanoparticles and contributing to a magnetic particle imaging signal. Specifically, the contributing to the magnetic particle imaging signal must be done with greater than 2% of the monodisperse and highly magnetic iron oxide nanoparticles.”
In response to this argument, Salas teaches making magnetic particles of the same structure having the same magnetite core size of 9-22 nm with specific examples at 15 nm, 18 nm, and 22 nm. (See table 2.) Given that the particles are the same size and composition having the same structure as those claimed they necessarily would be expected to provide for the same hysteresis in a magnetic field and thus contribute the same in magnetic particle imaging. Further given that Salas indicates that the particles are monodisperse and under 25 nm all of the particle would also be expected to provide for superparamagnetic hysteresis in a magnetic field and thus almost 100% would contribute to the magnetic signal. Given this these arguments are not found persuasive.

Applicant argues, “Jana teaches coating iron oxide nanoparticles with silica and polyethylene glycol to form buffer-stable particles, but there is nothing to indicate developing monodisperse and highly magnetic iron oxide nanoparticles and contributing to a magnetic particle imaging signal. Specifically, the contributing to the magnetic particle imaging signal must be done with greater than 2% of the monodisperse and highly magnetic iron oxide nanoparticles…Burdinski teaches methods of making iron oxide nanoparticles by heating and decomposing iron oleate in icosane…Hainfeld saturated fatty acids for coating nanoparticles…Rowe teaches that for silica coated iron oxide nanoparticles the particles are only superparamagnetic when the grain size is near or below the magnetic domain size of 25 nm…There is nothing in each of these references that would have motivated a person of ordinary skill to combine the teachings of the above references to arrive at the claimed subject matter with a reasonable expectation of success.”
In response to these argument, the particles of Salas are already stated to be monodisperse particles with examples given at sizes of 15 nm, 18 nm, and 22 nm as discussed above. Thus the prior art does teach iron oxide particles with the same structure and size as claimed. Further the art of Rowe actually teaches the effects of particle size on the particles magnetic properties and thus their ability to be imaged in a magnetic field due to their hysteresis as discussed above. The prior art therefore does not appear to have the deficiencies stated and these arguments are not found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Salas, G., et al., (J. Mater. Chem., 2012) in view of Jana, N.R., et al., (Chem. Mater., 2007).
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 01/28/2022 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Salas teaches methods of making monodisperse iron oxide nanoparticles by decomposing iron oleate complexes by mixing the iron-oleate with octadecene; adding further oleic acid; and boiling the composition at 315 C for 60 minutes to form iron oxide nanoparticles 9-22 nm in size with the larger particles being composed mostly of magnetite; and purifying out the magnetic particles using a magnet, reading on instant claims 1-2, 5-6, and 8. (See page 21067 paragraph 7 through page 21068, paragraph ; and page 20169, paragraph 2.) Regarding the percentage of particles capable of providing signal during magnetic particles imaging, all of the particles purified via magnet would necessarily be magnetic and depending on the system, settings, and sensitivity used would necessarily be capable of providing a magnetic signal being magnetic particles and thus read on the ability to provide greater than 2% of the particles contributing to the signal.
Salas does not provide for methods of coating the particles in a silica shell.
Jana teaches methods of coating iron oxide nanoparticles with silica and polyethylene glycol to form 10-30 nm in size water-soluble, buffer-stable particles that allow for further functionalization and colloidal stability. (See abstract, page 5076 paragraphs 3-6, page 5077, paragraph 8, and page 5080 paragraphs 2-5.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the methods of making iron oxide particles taught by Salas with the further methods of Jana in order to provide for the formation of a silica and peg shell on those particles. One of ordinary skill in the art would have been motivated to make this combination in order to further protect and functionalize the particles with amines/thiols/and further chemical and biological species and improve the colloidal stability of the particles as taught by Jana. One of ordinary skill in the art would have had a predictable expectation of success in making this combination since Jana teaches taking iron oxide particles such as those found in Salas and purifying and coating them with silanes and then polyethylene glycols that provide the advantages as set forth above.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Salas, G., et al., (J. Mater. Chem., 2012) in further view of [Burdinski et al. U.S. Patent Application Publication 2013/0089740 or in the alternative Hainfeld, J.F., U.S. Patent Application Publication 2008/0089836] and Jana, N.R., et al., (Chem. Mater., 2007).
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 01/28/2022 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Salas teaches methods of making iron oxide nanoparticles by decomposing iron oleate complexes by mixing the iron-oleate with octadecene; adding further oleic acid; and boiling the composition at 315 C for 60 minutes to form iron oxide nanoparticles 9-22 nm in size with the larger particles being composed mostly of magnetite; and purifying out the magnetic particles using a magnet, reading on instant claims 1-2, 5-6, and 8. (See page 21067 paragraph 7 through page 21068, paragraph ; and page 20169, paragraph 2.) Regarding the percentage of particles capable of providing signal during magnetic particles imaging, all of the particles purified via magnet would necessarily be magnetic and depending on the system, settings, and sensitivity used would necessarily be capable of providing a magnetic signal being magnetic particles and thus read on the ability to provide greater than 2% of the particles contributing to the signal.
	Salas does not teach using the acid nonadecanoic acid for forming the iron oxide nanoparticles. 
	Burdinski teaches methods of making iron oxide nanoparticles by heating and decomposing iron-oleate in icosane. Burdinski teaches that the iron acid complexes can be those of formula 1 such as a fatty acid like oleic acid, stearic acid, linoleic acid, or fatty acids with a chain of more than 10. (See paragraphs 0039-0042 and 0138.) 
	Hainfeld teaches saturated fatty acids used for coating iron oxide nanoparticles such as nonadecanoic acid, stearic acid, oleic acid. (See paragraph 0191-0192 and 0326-0327.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to substitute one art recognized fatty acid surfactant used for coating of iron and forming iron oxide complexes in the formation of iron oxide nanoparticles such as oleic or stearic acid for another art recognized alternative fatty acid surfactant used for coating of iron and forming iron oxide complexes taught by Salas such as nonadecanoic or >C10 fatty acids taught by [Burdinski or Hainfeld]. This is merely the substitution of one art recognized iron binding fatty acid surfactant used for another known in the art at the time of the invention. 
Salas and [Burdinski or Hainfeld] do not provide for methods of coating the particles in a silica shell.
Jana teaches methods of coating iron oxide nanoparticles with silica and polyethylene glycol to form 10-30 nm in size water-soluble, buffer-stable particles that allow for further functionalization and colloidal stability. (See abstract, page 5076 paragraphs 3-6, page 5077, paragraph 8, and page 5080 paragraphs 2-5.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the methods of making iron oxide particles taught by Salas and [Burdinski or Hainfeld] with the further methods of Jana in order to provide for the formation of a silica and peg shell on those particles. One of ordinary skill in the art would have been motivated to make this combination in order to further protect and functionalize the particles with amines/thiols/and further chemical and biological species and improve the colloidal stability of the particles as taught by Jana. One of ordinary skill in the art would have had a predictable expectation of success in making this combination Jana teaches taking iron oxide particles such as those found in Salas and [Burdinski or Hainfeld] and purifying and coating them with silanes and then polyethylene glycols.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Salas, G., et al., (J. Mater. Chem., 2012) in further view of [Burdinski et al. U.S. Patent Application Publication 2013/0089740 or in the alternative Hainfeld, J.F., U.S. Patent Application Publication 2008/0089836] and Jana, N.R., et al., (Chem. Mater., 2007) and Rowe, U.S. 2014/0346389.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 01/28/2022 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Salas teaches methods of making iron oxide nanoparticles by decomposing iron oleate complexes by mixing the iron-oleate with octadecene; adding further oleic acid; and boiling the composition at 315 C for 60 minutes to form iron oxide nanoparticles 9-22 nm in size with the larger particles being composed mostly of magnetite; and purifying out the magnetic particles using a magnet, reading on instant claims 1-2, 5-6, and 8. (See page 21067 paragraph 7 through page 21068, paragraph ; and page 20169, paragraph 2.) Regarding the percentage of particles capable of providing signal during magnetic particles imaging, all of the particles purified via magnet would necessarily be magnetic and depending on the system, settings, and sensitivity used would necessarily be capable of providing a magnetic signal being magnetic particles and thus read on the ability to provide greater than 2% of the particles contributing to the signal.
	Salas does not teach using the acid nonadecanoic acid for forming the iron oxide nanoparticles. 
	Burdinski teaches methods of making iron oxide nanoparticles by heating and decomposing iron-oleate in icosane. Burdinski teaches that the iron acid complexes can be those of formula 1 such as a fatty acid like oleic acid, stearic acid, linoleic acid, or fatty acids with a chain of more than 10. (See paragraphs 0039-0042 and 0138.) 
	Hainfeld teaches saturated fatty acids used for coating iron oxide nanoparticles such as nonadecanoic acid, stearic acid, oleic acid. (See paragraph 0191-0192 and 0326-0327.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to substitute one art recognized fatty acid surfactant used for coating of iron and forming iron oxide complexes in the formation of iron oxide nanoparticles such as oleic or stearic acid for another art recognized alternative fatty acid surfactant used for coating of iron and forming iron oxide complexes taught by Salas such as nonadecanoic or >C10 fatty acids taught by [Burdinski or Hainfeld]. This is merely the substitution of one art recognized iron binding fatty acid surfactant used for another known in the art at the time of the invention. 
Salas and [Burdinski or Hainfeld] do not provide for methods of coating the particles in a silica shell.
Jana teaches methods of coating iron oxide nanoparticles with silica and polyethylene glycol to form 10-30 nm in size water-soluble, buffer-stable particles that allow for further functionalization and colloidal stability. (See abstract, page 5076 paragraphs 3-6, page 5077, paragraph 8, and page 5080 paragraphs 2-5.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the methods of making iron oxide particles taught by Salas and [Burdinski or Hainfeld] with the further methods of Jana in order to provide for the formation of a silica and peg shell on those particles. One of ordinary skill in the art would have been motivated to make this combination in order to further protect and functionalize the particles with amines/thiols/and further chemical and biological species and improve the colloidal stability of the particles as taught by Jana. One of ordinary skill in the art would have had a predictable expectation of success in making this combination Jana teaches taking iron oxide particles such as those found in Salas and [Burdinski or Hainfeld] and purifying and coating them with silanes and then polyethylene glycols.
Salas, [Burdinski or Hainfeld], and Jana do not teach that a size range near 25 nm in size for core magnetite particles in silica coated iron oxide (magnetite) particles provides for an increased signal resulting in superparamagnetism in this size regime resulting in greater signal from such particles.
Rowe teaches that for silica coated iron oxide nanoparticles the particles are only superparamagnetic when the grain size for the magnetic iron oxide core is near or below the magnetic domain size which is 25 nm for magnetite or else it will become ferromagnetic and express magnetic hysteresis. (See paragraph 0063.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the methods of making iron oxide particles taught by Salas, [Burdinski or Hainfeld]; and Jana with the further teachings of Rowe to make the particles at or near the 25 nm size regime in order to provide superparamagnetic iron oxide particle with little signal loss due to hysteresis from the particles to allow for improved signals and imaging from all of the particles present. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as all of the art is directed to silica coated iron oxide particles with iron oxide cores having sizes near 25 nm and Rowe provides that making particles at or near this size range improves their signal due to them being in a superparamagnetic size regime.

Conclusion
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        


/JAKE M VU/Primary Examiner, Art Unit 1618